204 F.2d 327
HIGGINS,v.BINNS, U.S. Atty.
No. 13784.
United States Court of Appeals Ninth Circuit.
March 9, 1953.

John Michael Higgins, in pro. per.
Before DENMAN, Chief Judge, and HEALY and POPE, Circuit Judges.
PER CURIAM.


1
It appearing that Higgins' petition for permission to prosecute his appeal in forma pauperis shows that it presents for consideration the following substantial questions: (a) whether he had been wrongfully deprived of bail where he is confined though not convicted of any crime and (b) whether one not convicted of a crime may be lawfully committed by a federal court, pursuant to 18 U.S.C.A. § 4244, as mentally incompetent without benefit of a jury trial, and that Higgins has established that the district court's certificate that the appeal is not taken in good faith is 'without warrant,' Higgins v. Steele, 8 Cir., 195 F.2d 366, 369; Wells v. United States, 318 U.S. 257, 259, 63 S.Ct. 582, 87 L.Ed. 746.


2
It is ordered that Higgins may prosecute his appeal in forma pauperis.